
	

113 HR 4572 : STELA Reauthorization Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4572
		IN THE SENATE OF THE UNITED STATES
		July 23, 2014 ReceivedJuly 29, 2014Read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Communications Act of 1934 and title 17, United States Code, to extend expiring
			 provisions relating to the retransmission of signals of television
			 broadcast stations, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the STELA Reauthorization Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. No additional appropriations authorized.
					Title I—Communications Provisions
					Sec. 101. Extension of authority.
					Sec. 102. Retransmission consent negotiations.
					Sec. 103. Delayed application of JSA attribution rule in case of waiver petition.
					Sec. 104. Deletion or repositioning of stations during certain periods.
					Sec. 105. Repeal of integration ban.
					Sec. 106. Report on communications implications of statutory licensing modifications.
					Sec. 107. Local network channel broadcast reports.
					Sec. 108. Report on designated market areas.
					Sec. 109. Definitions.
					Title II—Copyright Provisions
					Sec. 201. Reauthorization.
					Sec. 202. Termination of license.
				
			2.No additional appropriations authorizedNo additional funds are authorized to carry out this Act, or the amendments made by this Act. This
			 Act, and the amendments made by this Act, shall be carried out using
			 amounts otherwise authorized or appropriated.
		ICommunications Provisions
			101.Extension of authoritySection 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended—
				(1)in paragraph (2)(C), by striking December 31, 2014 and inserting December 31, 2019; and
				(2)in paragraph (3)(C), by striking January 1, 2015 each place it appears and inserting January 1, 2020.
				102.Retransmission consent negotiations
				(a)In generalSection 325(b)(3)(C) of the Communications Act of 1934 (47 U.S.C. 325(b)(3)(C)) is amended—
					(1)in clause (ii), by striking and at the end;
					(2)in clause (iii), by striking the period at the end and inserting ; and; and
					(3)by adding at the end the following:
						
							(iv)prohibit a television broadcast station from coordinating negotiations or negotiating on a joint
			 basis with another television broadcast station in the same local market
			 (as defined in section 122(j) of title 17, United States Code) to grant
			 retransmission consent under this section to a multichannel video
			 programming distributor, unless such stations are directly or indirectly
			 under common de jure control permitted under the regulations of the
			 Commission..
					(b)Margin correctionSection 325(b)(3)(C) of the Communications Act of 1934 (47 U.S.C. 325(b)(3)(C)) is further amended
			 by moving the margin of clause (iii) 4 ems to the left.
				(c)Deadline for regulationsNot later than 9 months after the date of the enactment of this Act, the Commission shall
			 promulgate regulations to implement the amendments made by this section.
				103.Delayed application of JSA attribution rule in case of waiver petitionIn the case of a party to a joint sales agreement (as defined in Note 2(k) to section 73.3555 of
			 title 47, Code of Federal Regulations) that is in effect on the effective
			 date of the amendment to Note 2(k)(2) to such section made by the Further
			 Notice of Proposed Rulemaking and Report and Order adopted by the
			 Commission on March 31, 2014 (FCC 14–28), and who, not later than 90 days
			 after the date of the enactment of this Act, submits to the Commission a
			 petition for a waiver of the application to such agreement of the rule in
			 such Note 2(k)(2) (as so amended), such party shall not be considered to
			 be in violation of the ownership limitations of such section by reason of
			 the application of such rule to such agreement until the later of—
				(1)the date that is 18 months after the date on which the Commission denies such petition; or
				(2)December 31, 2016.
				104.Deletion or repositioning of stations during certain periods
				(a)In generalSection 614(b)(9) of the Communications Act of 1934 (47 U.S.C. 534(b)(9)) is amended by striking
			 the second sentence.
				(b)Revision of rulesNot later than 90 days after the date of the enactment of this Act, the Commission shall revise
			 section 76.1601 of its rules (47 CFR 76.1601) and any note to such section
			 by removing the prohibition against deletion or repositioning of a local
			 commercial television station during a period in which major television
			 ratings services measure the size of audiences of local television
			 stations.
				105.Repeal of integration ban
				(a)No force or effectThe second sentence of section 76.1204(a)(1) of title 47, Code of Federal Regulations, shall have
			 no force or effect after the date of the enactment of this Act.
				(b)Removal from rulesNot later than 180 days after the date of the enactment of this Act, the Commission shall complete
			 all actions necessary to remove the sentence described in subsection (a)
			 from its rules.
				106.Report on communications implications of statutory licensing modifications
				(a)StudyThe Comptroller General of the United States shall conduct a study that analyzes and evaluates the
			 changes to the carriage requirements currently imposed on multichannel
			 video programming distributors under the Communications Act of 1934 (47
			 U.S.C. 151 et seq.) and the regulations promulgated by the Commission that
			 would be required or beneficial to consumers, and such other matters as
			 the Comptroller General considers appropriate, if Congress implemented a
			 phase-out of the current statutory licensing requirements set forth under
			 sections 111, 119, and 122 of title 17, United States Code. Among other
			 things, the study shall consider the impact such a phase-out and related
			 changes to carriage requirements would have on consumer prices and access
			 to programming.
				(b)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General shall
			 submit to the appropriate congressional committees a report on the results
			 of the study conducted under subsection (a), including any recommendations
			 for legislative or administrative actions. Such report shall also include
			 a discussion of any differences between such results and the results of
			 the study conducted under section 303 of the Satellite Television
			 Extension and Localism Act of 2010 (124 Stat. 1255).
				107.Local network channel broadcast reports
				(a)Requirement
					(1)In generalOn the 270th day after the date of the enactment of this Act, and on each succeeding anniversary of
			 such 270th day, each satellite carrier shall submit an annual report to
			 the Commission setting forth—
						(A)each local market in which it—
							(i)retransmits signals of 1 or more television broadcast stations with a community of license in that
			 market;
							(ii)has commenced providing such signals in the preceding 1-year period; and
							(iii)has ceased to provide such signals in the preceding 1-year period; and
							(B)detailed information regarding the use and potential use of satellite capacity for the
			 retransmission of local signals in each local market.
						(2)TerminationThe requirement under paragraph (1) shall cease after each satellite carrier has submitted 5
			 reports under such paragraph.
					(b)DefinitionsIn this section—
					(1)the terms local market and satellite carrier have the meaning given such terms in section 339(d) of the Communications Act of 1934 (47 U.S.C.
			 339(d)); and
					(2)the term television broadcast station has the meaning given such term in section 325(b)(7) of the Communications Act of 1934 (47 U.S.C.
			 325(b)(7)).
					108.Report on designated market areasNot later than 18 months after the date of the enactment of this Act, the Commission shall submit
			 to the appropriate congressional committees a report containing an
			 analysis of—
				(1)the extent to which consumers in each local market (as defined in section 122(j) of title 17,
			 United States Code) have access to broadcast programming from television
			 broadcast stations (as defined in section 325(b)(7) of the Communications
			 Act of 1934 (47 U.S.C. 325(b)(7))) located outside their local market,
			 including through carriage by cable operators and satellite carriers of
			 signals that are significantly viewed (within the meaning of section 340
			 of such Act (47 U.S.C. 340)); and
				(2)whether there are technologically and economically feasible alternatives to the use of designated
			 market areas (as defined in section 122(j) of title 17, United States
			 Code) to define markets that would provide consumers with more programming
			 options and the potential impact such alternatives could have on localism
			 and on broadcast television locally, regionally, and nationally.
				109.DefinitionsIn this title:
				(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Energy and Commerce and the Committee on the Judiciary of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 and the Committee on the Judiciary of the Senate.
				(2)CommissionThe term Commission means the Federal Communications Commission.
				IICopyright Provisions
			201.ReauthorizationChapter 1 of title 17, United States Code, is amended—
				(1)in section 111(d)(3)—
					(A)in the matter preceding subparagraph (A), by striking clause and inserting paragraph; and
					(B)in subparagraph (B), by striking clause and inserting paragraph; and
					(2)in section 119—
					(A)in subsection (c)(1)(E), by striking 2014 and inserting 2019; and
					(B)in subsection (e), by striking 2014 and inserting 2019.
					202.Termination of license
				(a)In generalSection 119 of title 17, United States Code, as amended in section 201, is amended by adding at the
			 end the following:
					
						(h)Termination of licenseThis section shall cease to be effective on December 31, 2019..
				(b)Conforming amendmentSection 107(a) of the Satellite Television Extension and Localism Act of 2010 (17 U.S.C. 119 note)
			 is repealed.
				
	Passed the House of Representatives July 22, 2014.Karen L. Haas,Clerk
